Per Curiam,
Both reports of the learned master, considered with special reference to the exceptions thereto recited in the first twelve, together with the fourteenth to sixteenth specifications inclusive, have satisfied us that neither of said fifteen exceptions should have been sustained, and hence there was no error in overruling them and entering the final decree.
In view of the' established facts, there was no error in decreeing as complained of in the thirteenth specification, “that in the purchase and sale of the complainant’s real estate by Galen C. Hartman, one of the respondents, as alleged in the bill and as found by the master, the said Galen C. Hartman and his co-respondents, Black & Baird, were trustees of the complainant and, as such, are accountable to him.” The reference to a master to take and state an account of the dealings and transactions of and between the parties, etc., was a necessary result *159of the trust relation; and, on the coming in of the account, to which there were no valid exceptions, the final decree complained of in the seventeenth specification was rightly entered.
The questions involved were fully considered and correctly disposed of by the learned master and court below. # In view of this, further discussion of them is unnecessary.
Decree affirmed and appeal dismissed with costs to be paid by appellants.